Citation Nr: 0123843	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as manic depression, bipolar disorder 
and/or schizoaffective disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 28, 1993 to 
December 3, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
personality disorder, manic depression, schizoaffective 
disorder and bipolar disorder.  The veteran withdrew his 
claim for service connection for a personality disorder 
during his February 2000 appearance before the RO.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. § 20.204 
(2000).

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2000.  The veteran failed to appear for 
a hearing at the RO before a member of the Board, scheduled 
in July 2001 at his request.


REMAND

The veteran contends that he first manifested an acquired 
psychiatric disorder during his brief period of active 
service.  He entered service in September 1993 with a 
"normal" clinical evaluation of his psychiatric status.  He 
indicates that he was discharged from service directly from 
an inpatient stay at Fort Jackson Hospital.  He denies being 
diagnosed with a psychiatric disorder prior to service, but 
admits to a brief psychiatric interview associated with a 
self-inflicted gunshot wound at Marshall Hospital in the mid-
1980's as well as a psychiatric evaluation at Northshore 
Psychiatric Hospital in approximately 1990.  However, his 
post-service medical records reveal his lay history of being 
diagnosed with manic depression since the age of 14.  His 
records also reveal that his 1990 psychiatric evaluation at 
Northshore Psychiatric Hospital was on an inpatient basis.

The RO has denied this claim on the basis that the veteran 
manifested a nervous condition which pre-existed service, and 
was not aggravated therein.  In so doing, the RO apparently 
concluded that the evidence of record clearly and 
unmistakably established that an acquired psychiatric 
disorder pre-existed service.  See 38 C.F.R. § 3.304(b) 
(2000).  However, the RO has not attempted to obtain the pre-
service medical records from Marshall Hospital nor Northshore 
Psychiatric Hospital confirming his pre-service diagnosis, 
and must do so prior to any further adjudication.

Additionally, the RO has been unable to obtain service 
medical records regarding the veteran's reported in service 
treatment for his psychiatric condition and/or personnel 
records regarding his discharge circumstances.  Recently 
enacted statutory and regulatory criterion require VA to make 
continuing attempts to obtain service records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)) (West Supp. 2001); 66 Fed. Reg. 
45620, 45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  On remand, the RO should make an additional 
attempt to obtain any additional service medical and 
personnel records which may be available.  The RO also should 
contact the Fort Jackson Hospital directly and request any 
medical records for the veteran during the time period from 
November to December 1993.  The RO should also obtain the 
documents supporting the veteran's apparent award of 
Supplemental Security Income (SSI) benefits prior to any 
further adjudication by the Board.  Lind v. Principi, 3 Vet. 
App. 493 (1992) (VA has a duty to obtain Social Security 
Administration records when a possibility exists that such 
records would establish entitlement to the benefits sought).

On remand, the RO should determine whether any additional 
notice or development is warranted under the Veterans Claims 
Assistance Act (VCAA) of 2000 and VA regulations which were 
recently adopted to implement the VCAA.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Once all 
development has been completed, the RO should schedule the 
veteran for VA psychiatric examination, with benefit of 
review of the claims folder, in order to determine the nature 
and etiology of his acquired psychiatric disorder(s).  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (determination 
of the existence of a pre-existing condition must be 
supported by contemporaneous evidence, or recorded history in 
the record, which provides a sufficient factual predicate to 
support a medical opinion).


Accordingly, this issue is REMANDED for the following action.

1.  The RO should contact the veteran and 
direct him to complete and return 
authorization forms to obtain records from 
Marshall Hospital in the mid-1980's and 
Northshore Psychiatric Hospital in 
approximately 1990.  The RO should also 
request him to submit the names and addresses 
of all private health care providers for his 
acquired psychiatric disorder(s) whose records 
are not currently associated with the claims 
folder.  Thereafter, the RO should contact the 
named medical providers and request copies of 
all pertinent medical records.

2.  The RO should undertake another attempt to 
obtain the veteran's service medical and 
personnel records.  The RO should also contact 
the Jackson Knox Hospital directly and request 
any medical records for the veteran during the 
time period from November to December 1993.  
If no records are obtained, appropriate 
notification should be provided the veteran 
pursuant to the VCAA.

3.  The RO should contact SSA and obtain a 
copy of all supporting documents and medical 
records relative to its award of SSI benefits 
to the veteran.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) and recently adopted regulations 
implementing the VCAA are fully complied with 
and satisfied.

5.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature and etiology of all 
present psychiatric disorder(s).  All 
necessary tests and studies should be 
conducted.  Following examination, interview 
of the veteran and review of the claims 
folder, the examiner should express opinions 
on the following questions:  (1) What is the 
diagnosis, or diagnoses, of all acquired 
psychiatric disorder(s); (2) Is it least as 
likely as not that any currently manifested 
psychiatric disorder was first manifested in 
service and/or results from event(s) during 
service; or, alternatively, (3) Did any 
currently manifested psychiatric disorder(s) 
clearly and unmistakably exist prior to 
service and, if so, whether such disability 
underwent a worsening beyond the natural 
progression of such disability?  The physician 
should provide the rationale for any 
conclusion reached and cite the evidence 
relied upon or rejected in forming any 
opinion.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.

6.  Thereafter, the RO should readjudicate the 
claim for service connection for an acquired 
psychiatric disorder (claimed as manic 
depression, bipolar disorder and/or 
schizoaffective disorder).  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
an SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


